Citation Nr: 9925168	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-05 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for ischemic heart disease 
based on prisoner-of-war experiences.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He was a prisoner of war of the German 
Government from October 1, 1944, to April 29, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the service connection claim sought on appeal.  

The veteran has also sought to reopen a claim for service 
connection for hepatitis based on new and material evidence.  
The attention of the RO is directed to the VA Form 21- 4138 
dated in March 1999, wherein the veteran appealed the denial 
of this claim.  


FINDINGS OF FACT

1.  The veteran is a former prisoner of war forcibly interned 
by the enemy for approximately 7 months in World War II.

2.  The veteran suffers from beriberi heart disease as 
defined at the NOTE following 38 C.F.R. § 3.307( c).  

3.  The presumption of service incurrence of beriberi heart 
disease is rebutted by affirmative medical evidence to the 
contrary.



CONCLUSION OF LAW

The veteran's heart disease may not be presumed to have been 
incurred in service, to include during his internment as a 
prisoner of war.  38 U.S.C.A. §§ 1112(b)(2) (West 1991), 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for ischemic heart 
disease as a residual of beriberi is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
he has presented a claim which is plausible.  The Board is 
also satisfied that all relevant and available facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

VA regulations provide that if a veteran is a former prisoner 
of war and, as such, was interned or detained for not less 
than 30 days, certain diseases, among them beriberi 
(including beriberi heart disease), shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military 
service, even though there is no record of such disease 
during service, provided that certain rebuttable presumptions 
are also satisfied.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§§ 3.309(c); 3.307(a)(5)(d).

The NOTE following 38 C.F.R. § 3.309(c) states that for 
purposes of this section, the term "beriberi heart disease" 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.

In order to rebut this presumption, there must be affirmative 
evidence to the contrary or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the specified diseases or disabilities has been 
suffered between the date of separation from service and the 
onset of any such diseases or disabilities.  38 U.S.C.A. 
§ 1113(a) (West 1991 & Supp. 1999).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service. 
38 C.F.R. § 3.307(d).  

The veteran filed his initial claim for VA compensation in 
October 1945 based on frost-bitten feet, yellow jaundice, 
diarrhea, malnutrition and a nervous breakdown due to his 
internment as a prisoner of war of the German Government.  
The earliest extant record is a service hospitalization 
report dating from August 10 to August 17, 1945, noting that 
the veteran had been admitted for rehabilitation due to an 
anxiety state, chronic sinusitis, and frostbite of the feet.  
The final diagnosis was mild anxiety state, muscle-band 
tension, numerous psychosomatic complaints, restlessness, and 
anorexia.  The veteran voiced numerous complaints, including 
low back pain, an ache in the left arm, pain and soreness in 
the left shoulder, frontal headaches, postnasal discharge, 
anorexia, irregular bowel movements, pains in the left knee, 
and soreness of the ankles and calves.  He was noted to be a 
well nourished male, who did not look ill.  

The veteran reported as history that he had been hospitalized 
as a prisoner of war in Germany in October 1944 for 
intestinal influenza for 12 days, in February 1945 for yellow 
jaundice for 10 days, and in March 1945 for influenza for 12 
days.  He had sustained a shell fragment wound to the inner 
left thigh in 1944.  The veteran reported that during his 
time as a prisoner of war, he had lost 35 pounds, was bombed 
and strafed by friendly planes, and had developed severe 
nervous symptoms.  He stated that he had acquired fleas, 
bedbugs and body lice.  Since his return to the United 
States, he continued to be nervous and irritable, had 
frequent headaches, and post-nasal discharge.  Examination of 
his heart was found "normal." Following transfer to another 
ward, the veteran again was given a physical examination, 
which was stated to be negative.  An x-ray of the chest was 
negative.  

A VA disability evaluation examination in March 1948 noted 
complaints at that time of nervousness, back aches and pains, 
a choking sensation in the throat, an occasional ache in the 
area of his wound, and a tendency of his feet to bother him 
during cold and freezing weather.  The cardiovascular system 
was stated to be "normal."  Orthopedic examination disclosed 
no atrophy or impairment of function of the limbs, and the 
feet had no discoloration, edema, or deformity.   A chest x-
ray indicated no pathology.  The examiner stated that 
malnutrition and avitaminosis had not been found.  

A VA examination report in December 1948 noted that the 
veteran complained of loss of weight.  Nutrition was 
considered fair, cardiovascular system normal  He continued 
to have an anxiety reaction.  

As noted in a transfer summary dated in July 1989, the 
veteran had had an acute myocardial infarction toward the end 
of June 1989.  Angioplasty showed an occluded right coronary 
artery.  Echocardiography in April 1993 noted that any 
inferior wall myocardial infarction, if present, was very 
small.  Echocardiography in June 1996 noted inter alia that 
ischemia or myocardial infarction of the basilar inferior 
wall was suggested by hypokinesis of that region.  

The veteran was afforded a VA systemic conditions examination 
in January 1995.  Reported medical history indicated that he 
had been a prisoner of war for seven months and that he had 
suffered from malnutrition.  He stated that he had no 
knowledge of having beriberi except that he had been told to 
put this down when applying for disability.  He did, however, 
suffer from marked malnutrition as a POW and had a 
considerable loss of weight while incarcerated.  In December 
1985, he developed chest pain without any premonitory warning 
and was considered to have had a myocardial infarction.  In 
1989 he was hospitalized where he was found to have post 
infarction angina, and it was thought he likely had a 
myocardial infarction around that time.  The diagnoses 
included malnutrition as a POW, no evidence of beriberi being 
present; arteriosclerotic heart disease; post myocardial 
infarction, posteroinferior wall, status post angioplasty 
with recurrent angina. 

During a May 1995 VA cardiac examination, the veteran, after 
careful questioning, denied any historical confirmation of 
beriberi or any symptoms to suggest such condition while a 
POW.  He did have a history of coronary artery disease with a 
myocardial infarction in 1989 and historical evidence of an 
angioplasty of the right coronary artery in July 1989.  The 
diagnoses were no historical or clinical evidence of 
beriberi; arteriosclerotic heart disease; coronary artery 
disease with history of prior myocardial infarction and 
angioplasty; and stable Class I-II angina with good exercise 
tolerance and effective medical management.  

In November 1996, the veteran was afforded a VA POW 
examination.  As to the possible presence of edema as a POW, 
the veteran did not recall having any significant edema when 
he was a prisoner of war.  He did have some edema at the time 
of his heart disease in 1989.  He was given the following 
diagnoses:  malnutrition as a prisoner of war; no present 
evidence of beriberi; no clear evidence that he had 
significant edema when he was a prisoner of war; aortic 
sclerosis and trivial aortic insufficiency.  

During his hearing before the RO in July 1998, the veteran 
testified that, in thinking over his experiences as a POW, he 
now recalled that he did have edema at that time and that he 
had been issued wooden shoes because his feet were so swollen 
that they would not fit into his military boots.  Since he 
had also had frostbite at the time of prior examinations, it 
was possible that he could have attributed the swelling to 
the frostbite.  He just had not connected this symptom with a 
heart disorder.  

In August 1998, the veteran underwent another VA cardiac 
examination.  The diagnosis was myocardial infarction and 
arteriosclerotic heart disease, moderately compromised.  
There was no history of rheumatic heart disease.  The 
examiner commented that she was unable to see any association 
between the present arteriosclerotic heart disease and edema 
as a POW.

In March 1999, the veteran testified at a hearing before the 
undersigned Member of the Board.  He stated that he had 
swelling of the extremities as a POW.  He had thought at the 
time that the swelling had been due to frozen feet.  His feet 
had been so swollen that the Germans had issued him wooden 
shoes that were open at the back.  He had also had swollen 
feet at the time of his heart attack in 1989.  He described 
the diet in the POW camp as sugar beet soup, bread consisting 
mostly of sawdust, and hot water.  He said that he had 
suffered from malnutrition, weighing only 90 pounds at the 
end of his imprisonment.  

The veteran is a former prisoner of war who was interned for 
more than 30 days.  He suffers from ischemic 
(arteriosclerotic) heart disease, which was not present in 
service, but was first shown in 1989.  He claims service 
connection on the basis that his heart disease is a form of 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during his captivity.

The evidence as to whether the veteran had experienced 
localized edema during captivity is contradictory.  He 
initially denied such edema, but has since testified that he 
recalled that his feet had been swollen while he was a 
prisoner of war.  With application of the benefit of the 
doubt rule, the Board finds that he had localized edema (of 
his feet) while he was a prisoner of war.  See 38 U.S.C.A. 
§ 1154(b).   

Having concluded that the veteran suffers from "beriberi 
heart disease" as defined at the NOTE following 38 C.F.R. 
§ 3.309(c), the question remains as to whether the medical 
opinion of record as to the etiology of the veteran's 
ischemic heart can serve to rebut the presumption of service 
incurrence.  This opinion, formulated following VA heart 
examination in August 1998, was to the effect that there was 
no association between the heart disease and the veteran's 
edema as a prisoner of war.  The Board finds this opinion 
represents "sound medical reasoning and in the consideration 
of all evidence of record" and supports a conclusion that 
the veteran's heart disease was not incurred in service." 
38 C.F.R. § 3.307(d).  There is no medical opinion to the 
contrary.  Accordingly, the presumption of service incurrence 
of the veteran's heart disease is rebutted by affirmative 
evidence to the contrary.


In deciding this case, the Board has reviewed the evidence 
most sympathetically, especially in view of the veteran's 
difficult wartime experiences, and has accorded him all 
benefit of the doubt.  It finds, however, that there is no 
approximate balance of positive and negative evidence here 
which would permit a favorable decision. See 38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for ischemic heart disease based on 
prisoner-of-war experiences is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

